DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Paragraph [0007] states: “The controller is configured to receive a prescribed machine velocity… generate a current machine velocity using the prescribed machine velocity” wherein the terms “prescribed machine velocity” is not defined in the specification, is not referenced in the drawings, and is not used anywhere else in the specification. Examiner recommends amending the specification to use terms consistently throughout the specification.
Paragraph [0042] states: “the machine's heading relative to the reference heading 44-and not to correct the machine's distance d from the reference vector 44” wherein the terms “reference heading” and “reference vector” appear to be used interchangeably, making the definition of the two terms unclear. Examiner recommends amending the specification to either make clear the difference between the two terms, or to use one of the terms consistently throughout the specification.
Paragraph [0059] states: “the drive system receives the desired machine velocity Vsubx,des and uses Vsubx,des as the target velocity without regulating or adjusting the target velocity. The velocity regulation module 132 of the control structure 130 receives the target velocity Vsubx,des and regulates it using the steering error (steersuberr)” wherein the terms “desired machine velocity” and “target velocity” appear to be used interchangeably, making the definition of the two terms unclear. Examiner recommends amending the specification to either make clear the difference between the two terms, or to use one of the terms consistently throughout the specification.  
Paragraph [0063] states: “Because the specified velocity Vsubx,des is in the denominator of the slopesubdist,rem/Vsubx,des term, the slope of the hyperbolic tangent function changes according to the designated velocity” wherein the terms “the specified velocity” and “the designated velocity” appear to be used interchangeably, making the definition of the two terms unclear. Examiner recommends amending the specification to either make clear the difference between the two terms, or to use one of the terms consistently throughout the specification.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the current velocity” in line 23, where Examiner believes Applicant intended to recite “a current machine velocity”.
Claim 6 is objected to because of the following informalities: Claim 6 recites “a switch threshold” where Examiner believes Applicant intended to recite “an error threshold value”, as supported by [0061] of Applicant’s specification.
Claim 9 is objected to because of the following informalities: Claim 9 recites “determine whether an upcoming turn in the guidance path exceeds a predetermined threshold, and if the upcoming turn exceeds the predetermined threshold…” where Examiner believes Applicant intended to recite “determine whether an angle of an upcoming turn in the guidance path exceeds a predetermined threshold, and if the angle of the upcoming turn exceeds the predetermined threshold…”, as supported by [0062] of Applicant’s specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a prescribed machine velocity” recited in lines 12 and 17 of claim 1 is not defined by the claim, is not defined in the specification, and is not referenced in the drawings, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed. Examiner recommends amending the claim to use terminology consistent with what is defined in the specification and referenced in the figures in order to make clear what is being claimed, and to overcome this rejection. 
Claims 2-11 depend upon claim 1, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “a prescribed machine velocity” recited in line 1 of claim 2, and “a maximum desired velocity” recited in line 2 of claim 2 are not defined by the claim, are not defined in the specification, and are not referenced in the drawings, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed. Examiner recommends amending the claim to use terminology consistent with what is defined in the specification and referenced in the figures in order to make clear what is being claimed, and to overcome this rejection.
Claim 5 recites the limitation "the steering error" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a tanh value tanh(v)” recited in line 3 of claim 5 is not defined by the claim, is not defined in the specification, and is not referenced in the drawings such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed. Examiner recommends amending the claim to make clear what is being claimed, amending the specification to make clear how the term is defined, and/or amending the figures to make clear where and how the term is being used in order to make clear what is being claimed, and to overcome this rejection. Any amendments made should be made such that no new matter is introduced. 
In regard to claims 5 and 6: Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 
Claim 10 recites the limitation "designated velocities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “designated velocities” recited in line 3 of claim 10 is not defined by the claim, is not defined in the specification, and is not referenced in the drawings, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed. Examiner recommends amending the claim to make clear what is being claimed, amending the specification to make clear how the term is defined, and/or amend the figures to make clear where and how the term is being used in order to make clear what is being claimed, and to overcome this rejection. Any amendments made should be made such that no new matter is introduced. 
Claim 11 recites the limitation "the designated velocity" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to The term “the designated velocity” recited in lines 6-7 of claim 11 is not defined by the claim, is not defined in the specification, and is not referenced in the drawings, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed. Examiner recommends amending the claim to make clear what is being claimed, amending the specification to make clear how the term is defined, and/or amend the figures to make clear where and how the term is being used in order to make clear what is being claimed, and to overcome this rejection. Any amendments made should be made such that no new matter is introduced.
	In regard to claim 11: Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit the independent claim upon which it depends because the claim does not contain any further limitations as to the structure of the system which it describes, or any further functional limitations of the special purpose computer (a controller… configured to- receive a prescribed machine velocity) described in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dix et al. (US 2017/0357262).
In regard to claim 1: Dix et al discloses a mobile machine comprising: a chassis (see [0014]: an off-road vehicle implicitly includes a chassis); a (see [0026]), each of the plurality of ground-engaging elements being at a fixed angle relative to the chassis (see [0026]: “While the illustrated steering control system 46 includes the wheel angle control system 62, the differential braking system 64, and the torque vectoring system 66, it should be appreciated that alternative embodiments may include one or two of these systems, in any suitable combination”); a plurality of actuators for driving movement of the ground-engaging elements, each of the actuators being configured to drive movement of at least one of the ground- engaging elements independently of the other ground-engaging elements (see [0026]: “the torque vectoring system”); and a controller for controlling each of the actuators to cause the mobile machine to follow a guidance path along a ground surface (see [0026]), the controller configured to - receive a prescribed machine velocity (see [0033]: “the vehicle paths received or generated by the vehicle control system 26 may be continuous in terms of position, velocity, and acceleration.”), generate a first set of control values for driving the machine according to a first heading based on a reference heading error of the machine (see [0022]: “The correction path controller 52 is configured to receive the current vehicle state (e.g., position, velocity, heading, curvature, etc.)… the correction path controller 52 determines an error ( e.g., a distance between the planned path and the current vehicle 10 position or a heading error”), generate a second set of control values for driving the machine according to a second heading based on a distance heading error of the machine (see [0045]: “The primary controller weights the planned path 18 and the correction path 254 based on the error… which corresponds to the distance 252 between the current vehicle location 250 and the planned path 18”), generate a current machine velocity using the prescribed machine velocity, the reference heading error, and the distance heading error (see [0022]: “the controller 50 is configured to control the steering control system 46 and the speed control system 58 to guide the off-road vehicle 10 along a blended path that combines the control signals of the correction path received from a correction path controller 52 and the planned path generated by the controller 50 through the points or curves received from the base station 22.”), generate control signals for driving the machine by combining the first set of control values, the second set of control values, and the current machine velocity (see [0045]: “The primary controller controls (e.g., according to the blended control signal) the various systems of the vehicle ( e.g., the steering control system and the speed control system) to guide the vehicle 10 along the blended path”), and use the control signals to control the actuators to thereby cause the machine to follow the guidance path at the current velocity (see [0045]).
	In regard to claim 2: Dix et al discloses the mobile machine as set forth in claim 1, the prescribed machine velocity being a maximum desired velocity (see [0044]: “the speed of the vehicle may be based on the maximum vehicle speed”).
	In regard to claim 3: Dix et al discloses the mobile machine as set forth in claim 1, the controller further configured to - determine a weight scheme for the first set of control values and the second set of control values (see [0045]), the weight scheme depending on a distance error (see [0045]) and giving greater weight to the first set of (see [0045]), the distance error being a distance between the machine's location and the guidance path (see [0045]), and generate the control signals for driving the machine by combining the first set of control values and the second set of control values according to the weight scheme (see [0045]).
	In regard to claim 4: Dix et al. discloses the mobile machine as set forth in claim 3, the controller further configured to generate the current machine velocity using a steering error value (see [0045]: “The primary controller controls
(e.g., according to the blended control signal) the various systems of the vehicle (e.g., the steering control system and the speed control system) to guide the vehicle 10 along the blended path”; emphasis added by Examiner), the steering error value being the result of the first set of control values and the second set of control values combined according to the weight scheme (see [0045]: “the blended path may be defined as the path the vehicle 10 travels using a control signal that blends the control signals that correspond to the planned path 18 and the correction path”).
	In regard to claim 7: Dix et al. discloses the mobile machine according to claim 1, the controller further configured to generate the current machine velocity using a distance to a next path turn (see [0035]: “The velocity (x’(s), y’(s)) at a distance s along the clothoid, may be described by the following equations: (see equations 1 and 2)”; and see [0022]: “the controller 50 is configured to control the steering control system 46 and the speed control system 58 to guide the off-road vehicle 10 along a blended path that combines the control signals of the correction path received from a correction path controller 52 and the planned path generated by the controller 50 through the points or curves received from the base station 22.”) and an angle of the next path turn (see [0035]: “The velocity (x’(s), y’(s)) at a distance s along the clothoid, may be described by the following equations: (see equations 1 and 2)”; and see [0022]: “the controller 50 is configured to control the steering control system 46 and the speed control system 58 to guide the off-road vehicle 10 along a blended path that combines the control signals of the correction path received from a correction path controller 52 and the planned path generated by the controller 50 through the points or curves received from the base station 22.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (US 2017/0357262).
In regard to claim 9: Dix et al. does not explicitly disclose the mobile machine according to claim 1, the controller further configured to - determine whether an upcoming turn in the guidance path exceeds a predetermined threshold, and if the upcoming turn exceeds the predetermined threshold, generate the current machine velocity using a distance to the next path turn; however Dix et al. does disclose “the time it takes for the vehicle to traverse a path depends on the speed that the vehicle moves along the path… however the speed of the vehicle may be based on the maximum vehicle speed, the maximum steering rate, the maximum centripetal acceleration (e.g., to control slippage, to enhance stability, etc.), or a combination thereof… [t]he length and shape of the path may be adjusted in order to obtain an efficient path” (see [0044]), wherein the difference between the reference and the present application is that the reference adjusts the distance and/or angle of the upcoming turn based on the velocity of the vehicle and predetermined value (centripetal acceleration, which is determined in part by the angle of the upcoming turn), whereas the present application adjusts the velocity based on the distance and the angle of the upcoming turn, amounting to the simple substitution of one known element for another, to obtain predictable results; therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the reference  such that the system would generate the current machine velocity using a distance to the next path turn, when the [angle] of the next turn exceeds a predetermined value.    
In regard to claim 10: Dix et al. modified does not explicitly teach the mobile machine as set forth in claim 9, the controller further configured to begin decreasing the current machine velocity further from the next path turn for higher designated velocities; however, Dix et al. modified does teach “the speed of the vehicle may be based on the maximum vehicle speed, the maximum steering rate, the maximum centripetal acceleration (e.g., to control slippage, to enhance stability, etc.)” (see [0044]) wherein the velocity of the vehicle is controlled to limit acceleration (specifically the acceleration required to maintain a curved path), and one of ordinary skill in the art would recognize that they could reduce the acceleration necessary for a given change in velocity by reducing velocity over a longer period of time (by decreasing velocity further from the next point), amounting to use of a known technique to improve similar devices in the same way; therefore it would have been obvious to one of ordinary skill in the art at the time filing to modify the system of Dix et al. to begin decreasing the current velocity of the vehicle further from the next turn for higher initial velocities.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. The claim contains limitations that are not represented in the prior art when taken in combination with the other limitations of the claim, namely: “generate the current machine velocity by applying a hyperbolic tangent function to a term derived from the angle of the next path turn”.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669